UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7974



DELANO ANTONIO MIDDLETON,

                                              Plaintiff - Appellant,

          versus


DOCTOR PARINA, Senior Physician, FCI Estill,
SC; VENANTUS ENEJE, Physicians Assistant, FCI
Estill SC,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry F. Floyd, District Judge.
(CA-04-617-0-26)


Submitted:   March 24, 2005                 Decided:   March 30, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Delano Antonio Middleton, Appellant Pro Se.   Barbara Murcier
Bowens, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Delano Antonio Middleton appeals the district court’s

order accepting and adopting the recommendation of the magistrate

judge; summarily dismissing his Bivens* action based on deliberate

indifference to his serious medical needs; and dismissing without

prejudice his claims for medical malpractice and medical negligence

for failure to comply with the prerequisites for pursuing these

claims under the Federal Tort Claims Act.      The district court

referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2000).    The magistrate judge recommended that

relief be denied and advised Middleton that failure to timely file

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning, Middleton failed to object to the magistrate judge’s

recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.     See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985). Middleton has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.



     *
      Bivens v. Six Unknown Named Agents of the Federal Bureau of
Narcotics, 403 U.S. 388 (1971).
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -